Name: Commission Regulation (EEC) No 559/81 of 3 March 1981 fixing the average world market price, the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 81 Official Journal of the European Communities No L 57/ 15 COMMISSION REGULATION (EEC) No 559/81 of 3 March 1981 fixing the average world market price, the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1980/81 marketing year sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homogeneous production areas ; whereas, on the basis of those results , the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the average world market price for linseed shall be 281 7 ECU per 100 kilograms . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ( J ), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 (2); Whereas Article 4 of Commission Regulation (EEC) No 1 799/76 (3), as last amended by Regulation (EEC) No 1977/80 (4), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representative period ; Whereas the most representative period for the marketing of Community linseed may be taken to be that from 18 August 1980 to 23 January 1981 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 81 (3) of the Act of Accession of Greece provides that the amount of aid for linseed harvested in Greece shall be reduced by the amount of customs duties applied by that country to imports of this product from non-member countries ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a produc ­ tion figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regulations (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regula ­ tion (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the Article 2 For the 1980/81 marketing year the aid for linseed shall be reduced by 0-377 ECU per 100 kilograms for seeds harvested in Greece . Article 3 For the 1980/81 marketing year, the indicative yields for linseed shall be : (a) for seed flax :  2 130 kilograms per hectare for flax produced in the French departments of : Aisne, Allier, Aube, Cher, CÃ ´te-d'Or, Deux-SÃ ¨vres, Eure, Eure-et-Loir, Essonne, Loiret, NiÃ ¨vre, Oise, Seine-et-Marne, Yonne, Yvelines,  1 810 kilograms per hectare for flax produced in the United Kingdom,  1 500 kilograms per hectare for flax produced in the Federal Republic of Germany and in the Italian region of Toscana,  1 225 kilograms per hectare for flax produced in Denmark and in the French depatments of : Ardennes, Dordogne, Haute-Marne, Indre, Loir ­ et-Cher, Marne, Meuse, (') OJ No L 67, 15 . 3 . 1976, p . 29 . (2 ) OJ No L 199, 24. 7 . 1976, p . 1 . (3 ) OJ No L 201 , 27. 7 . 1976, p . 14 . (4 OJ No L 192, 26 . 7 . 1980, p . 24 . No L 57/ 16 Official Journal of the European Communities 4. 3 . 81  1 000 kilograms per hectare for flax produced in the Italian regions of Calabria and Puglie,  800 kilograms per hectare for flax produced in the other areas of the Community ; (b) for fibre flax :  780 kilograms per hectare for flax produced in the other areas of the Community ; 2 . flax otherwise than retted but not de-seeded :  1 720 kilograms per hectare for flax produced in the areas of Noord-Oost-Polder and Flevopolders in the Netherlands,  1 540 kilograms per hectare for flax produced in other parts of the Netherlands and in the Belgian Polders,  1 270 kilograms per hectare for flax produced in the French departments of Oise and Seine-et-Marne ,  1 145 kilograms per hectare for flax produced in the other regions of the Community. 1 . retted but not de-seeded :  1 550 kilograms per hectare for flax produced in the areas of Noord-Oost-Polder and Flevopolders in the Netherlands,  1 395 kilograms per hectare for flax produced in the other parts of the Nether ­ lands and in the Belgian Polders,  1 050 kilograms per hectare for flax produced in France in the department of Nord, in the arrondissements of Bethune, Calais and St-Omer and in the canton of Marquise in the arrondissement Boulogne,  900 kilograms per hectare for flax produced in other parts of the French department of Pas-de-Calais, in the French departments of Aisne, Seine-et-Marne and Somme and in the other parts of Belgium, Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1981 . For the Commission Poul DALSAGER Member of the Commission